Citation Nr: 0946773	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss for the period from February 25, 
2005 to August 2, 2009.

2. Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss for the period from August 3, 
2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1969 to December 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, granted the Veteran's 
claim for service connection for bilateral hearing loss.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
copy of this transcript has been associated with the record.

This case previously reached the Board in July 2009.  At that 
time, the current bilateral hearing loss claim at issue was 
remanded to the agency of original jurisdiction (AOJ) for 
further development.  However, in the same decision, the 
Board granted the Veteran's claim for service connection for 
tinnitus.  Only the bilateral hearing loss issue remains for 
appellate review.

The claim for an earlier effective date for the Veteran's 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The average pure tone hearing loss found by the VA 
audiological evaluations in July and August 2005 were 42.5 
decibels in the right ear and 41.25 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 86 percent in the right ear and 90 percent in the left 
ear. 

2.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the July and 
August 2005 VA examinations correspond to category II, and 
the scores for the left ear correspond to category II.

3.  The average pure tone hearing loss found by a VA 
audiological evaluation in August 2009 was 51.25 decibels in 
the right ear and 50 decibels in the left ear. Speech 
recognition scores using the Maryland CNC word lists were 78 
percent in the right ear and 80 percent in the left ear.

4.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the August 2009 
VA examination correspond to category IV, and the scores for 
the left ear correspond to category IV.


CONCLUSIONS OF LAW

1.  For the period from February 25, 2005 to August 2, 2009, 
the criteria for an initial compensable disability rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).

2.  For the period since August 3, 2009, the criteria for a 
disability rating in excess of 10 percent for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the AOJ to the Veteran dated in May 2005. 
 That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his initial service 
connection claim; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

In regards to notification of the assigning of a disability 
rating and effective date for the claim, in Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Instead, any further notice and assistance 
requirements with respect to the initial rating or effective 
date assigned following the grant of service connection are 
covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process once a timely Notice of 
Disagreement (NOD) has been filed.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  This holding 
was further clarified by the decision issued by the Court in 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the 
Court held, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  The Veteran has never 
alleged how any notice error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the content 
of his VCAA notice.  See also Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

Furthermore, after the Veteran filed his October 2005 notice 
of disagreement (NOD) as to a higher initial rating for his 
service-connected bilateral hearing loss, the additional 
notice requirements described within 38 U.S.C.A. §§ 5104 and 
7105 were met by the February and October 2006 statements of 
the case (SOC), the December 2006 and August 2009 
supplemental SOCs (SSOCs), and the August 2009 rating 
decision.  Specifically, these documents provided the Veteran 
with a summary of the pertinent evidence as to his bilateral 
hearing loss claim, a citation to the pertinent laws and 
regulations governing a higher initial rating for his 
bilateral hearing loss, and a summary of the reasons and 
bases for the AOJ's decision to deny a higher rating for 
bilateral hearing loss.  The Veteran has not shown any 
prejudice as to notice provided for the downstream higher 
initial rating elements of his claim, nor has he attempted to 
do so; therefore, there is no prejudicial error in the 
content of his VCAA notice. 

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the September 2005 initial rating decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, 
there is no timing error.   

With respect to the duty to assist, the AOJ has secured the 
Veteran's service treatment records (Stirs), and three VA 
medical examinations.  The Veteran has submitted personal 
statements, private treatment records, a lay statement 
provided by a friend, C.C., and hearing testimony.  Neither 
the Veteran nor his representative have stated that any 
additional evidence remains outstanding.  As there is no 
indication or allegation that additional relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Furthermore, the Board is also satisfied as to substantial 
compliance with its July 2009 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  At that time, the Board 
remanded the Veteran's claim to the AOJ for a VA medical 
examination regarding the Veteran's bilateral hearing loss 
and a readjudication of the Veteran's claim.  The Veteran was 
provided the requested VA audiology examination in August 
2009.  The AOJ then proceeded to readjudicate his claim in 
August 2009.  Therefore, the Board's remand directives have 
been complied with.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for bilateral hearing loss, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (in this case February 25, 2005) 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disabilities 
have been more severe than at others.  Id. at 126.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having worse hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  
38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Analysis- Compensable Initial Disability Rating for Bilateral 
Hearing Loss 
from the period from February 25, 2005 to August 2, 2009

From February 25, 2005 to August 2, 2009, the Veteran was 
service-connected for bilateral hearing loss with a rating of 
noncompensable (0 percent) under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The Veteran currently seeks a rating in excess of 
0 percent for that time period.

During that time period, the first VA medical examination is 
from July 2005.  At that time, the Veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
40
50
60
LEFT

20
40
50
55

The average puretone threshold was 42.5 in the right ear and 
41.25 in the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and 90 
percent in the left ear.  In this case, applying the results 
from the July 2005 examination to Table VI yields a Roman 
numeral value of II for the right ear and II for the left 
ear.  Applying these values to Table VII, the Board finds 
that the Veteran's hearing loss was properly evaluated as 0 
percent disabling, no higher than the rating assigned for 
this time period.  38 C.F.R. § 4.7.

A second VA medical examination was conducted in August 2005.  
At that time, the Veteran's puretone thresholds, in decibels, 
were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
40
50
60
LEFT

20
40
50
55

The average puretone threshold was 42.5 in the right ear and 
41.25 in the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and 90 
percent in the left ear.  Again, applying the results from 
the August 2005 examination to Table VI yields a Roman 
numeral value of II for the right ear and II for the left 
ear.  Applying these values to Table VII, the Board finds 
that the Veteran's hearing loss was properly evaluated as 0 
percent disabling, no higher than the rating assigned for 
this time period.  38 C.F.R. § 4.7

The Board notes that the Veteran submitted three private 
treatment records dated in August 2003, December 2006, and 
December 2008, from the Arkansas Otolaryngology Center.  
These records contain written records and graphic 
representations of the Veteran's hearing loss at that time.  
The graphic representations of the Veteran's puretone 
thresholds are provided without interpretation as to the 
exact puretone thresholds found.  Furthermore, the 
discrimination percentages are presented without an 
indication as to whether or not these were measured utilizing 
the Maryland CNC test required by 38 C.F.R. § 4.85.  As noted 
earlier, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As such, these test 
results are unclear, and thus, less probative in light of the 
specific requirements for measuring hearing impairment.  It 
is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).  As such, the Board 
concludes that these private treatment reports are not 
adequate for rating purposes

Furthermore, the Board notes that the Veteran has indicated 
his belief that his original hearing results were flawed.  
See the hearing transcript pg. 10.  However, the Veteran has 
not presented any evidence to indicate that he is competent 
to assess the application or results of a VA audiology 
examination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Nor has he presented any competent medical 
evidence which would serve to contradict the results of his 
initial VA audiology examinations.  Absent any competent 
evidence that the audiology results were flawed, the Board 
considers the VA medical examinations of July and August 2005 
to be of probative value when assessing the appropriate 
rating for the Veteran's bilateral hearing loss.

Therefore, the medical evidence of record for the period from 
February 25, 2005 to August 2, 2009 shows that the disability 
rating awarded for his levels of hearing loss properly 
resulted in a 0 percent disability rating for that period 
under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Despite the 
Veteran's credible complaints of worsening hearing loss 
during this period, defective hearing for VA purposes is 
based on a mechanical application of the rating criteria.  
See Lendenmann, 3 Vet. App. at 349 (1992).  Consequently, the 
preponderance of the evidence is against a rating in excess 
of noncompensable for the period of February 25, 2005 to 
August 2, 2009 for the Veteran's bilateral hearing loss.  
38 C.F.R. § 4.3.  

Analysis - Increased Rating for Bilateral Hearing Loss 
for the Period Beginning August 3, 2009

The Veteran was provided a rating for his bilateral hearing 
loss of 10 percent under 38 C.F.R. § 4.85, Diagnostic Code 
6100, as of August 3, 2009 (the date that a VA medical 
examination revealed that the Veteran's hearing had 
deteriorated).  The Veteran currently seeks a rating in 
excess of 10 percent for that time period.

In connection with his claim, the Veteran's claim was 
remanded for a VA audiology examination which was conducted 
on August 3, 2009.  At that time, his puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

40
45
55
65
LEFT

40
45
55
60

The average puretone threshold was 51.25 in the right ear and 
50 in the left ear.  Speech audiometry revealed speech 
recognition ability of 78 percent in the right ear and 80 
percent in the left ear.  In this case, applying the results 
from the August 2009 examination to Table VI yields a Roman 
numeral value of IV for the right ear and IV for the left 
ear.  Applying these values to Table VII, the Board finds 
that the Veteran's hearing loss is properly evaluated as 10 
percent disabling, no higher than the rating assigned for 
this time period.  38 C.F.R. § 4.7.

Therefore, the medical evidence of record for the period on 
and after August 3, 2009 shows that the disability rating 
awarded for his levels of hearing loss properly resulted in a 
10 percent disability rating for that period under Diagnostic 
Code 6100.  38 C.F.R. § 4.85.  Despite the Veteran's credible 
complaints of worsening hearing loss during this period, 
defective hearing for VA purposes is based on a mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349 (1992).  Consequently, the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
period after August 3, 2009 for the Veteran's bilateral 
hearing loss.  38 C.F.R. § 4.3.  

Staged rating for Veteran's Bilateral Hearing Loss

As noted above, the Veteran's bilateral hearing loss has been 
rated as noncompensable for the period from February 25, 2005 
to August 2, 2009, and rated at 10 percent on and after 
August 3, 2009, resulting in a "staged" rating.  The Board 
adds that it does not find that the Veteran's service-
connected bilateral hearing loss on appeal should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  First, the AOJ or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  The 
Board notes that the Veteran has indicated that in a crowded 
room, it would be difficult to hear a conversation.  See the 
March 2009 Board Hearing transcript pg. 9.  Furthermore, at 
the August 2009 VA medical examination the Veteran indicated 
that his hearing loss would make it "difficult to understand 
conversations in adverse listening conditions; however, this 
difficulty would be greatly reduced with the use of 
amplification."  The lay statement provided in April 2006 by 
C.C. indicates that it is "difficult to carry on a 
conversation with [the Veteran] because of his apparent 
hearing deficit."   Despite this evidence, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  
Indeed, to the contrary, the Veteran's evaluation and 
treatment has been entirely on an outpatient basis, not as an 
inpatient.  In addition, the Veteran has not presented any 
evidence to indicate that his hearing loss interferes with 
his employment.  Generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As such, referral to the Compensation and Pension 
service for extra-schedular evaluation is not warranted at 
this time.


ORDER

An initial rating in excess of compensable for bilateral 
hearing loss is denied for the period from February 25, 2005 
to August 2, 2009.

A rating in excess of 10 percent is denied for the period 
beginning on and after August 3, 2009.


REMAND

Review of the Veteran's claims file discloses that, in 
November 2009, he filed a notice of disagreement (NOD) with 
the August 2009 rating decision, which had provided the 
Veteran with an effective date of August 3, 2009, for his 10 
percent rating with regards to his bilateral hearing loss.  
See 38 C.F.R. § 20.301 (2009).  The Veteran has not been 
furnished a statement of the case which addresses this issue.

In such cases, under judicial precedent, the appellate 
process has commenced and the Veteran is entitled to a 
statement of the case.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issue of the propriety of the denial of an 
increased rating must be remanded to the AOJ for additional 
action.

Accordingly, the case is REMANDED for the following action:

	The AOJ should issue a statement of the 
case to the Veteran addressing the 
appeal of the August 2009 rating 
decision that provided an effective 
date of August 3, 2009 for his current 
rating of 10 percent for bilateral 
hearing loss.  The Veteran and his 
representative must be advised of the 
need to file a substantive appeal 
following the issuance of the statement 
of the case (SOC) if the Veteran wishes 
to complete an appeal from that 
decision.  If the Veteran completes his 
appeal by filing a timely substantive 
appeal, the matter should it be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


